OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4): Appellate Division order of affirmance dated November 7,1984, insofar as appealed from by defendants Hartzell, seeking review of an Appellate Division order dated December 23, 1981 (denominated “Appeal No. 3” by Appellate Division), affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (85 AD2d 901). Appeal by defendants Hartzell otherwise dismissed upon the grounds that the Appellate Division order dated November 7, 1984 affirming the denial of a motion to vacate the November 21, 1983 judgment does not finally determine the action within the meaning of the Constitution and that the remaining prior nonfinal orders of the Appellate Division sought to be reviewed do not necessarily affect the final judgment or do not otherwise meet the requirements of CPLR 5601 (d).
Appeal by plaintiff Michaels dismissed, without costs, upon the ground that plaintiff may not appeal from the November 7, 1984 Appellate Division order of affirmance because he did not appeal to the Appellate Division from the judgment affirmed by *1031that order (Cohen and Karger, Powers of the New York Court of Appeals § 94, at 404).
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander.